FILED
                            NOT FOR PUBLICATION                               AUG 13 2010

                                                                          MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-50646

              Plaintiff - Appellee,              D.C. No. 2:08-cr-01292-CAS-1

  v.
                                                 MEMORANDUM*
CHARLEY WILLIAM ELLISON, JR.,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                       Argued and Submitted August 2, 2010
                               Pasadena, California

Before:       KOZINSKI, Chief Judge, REINHARDT, Circuit Judge and
              WHYTE, District Judge.**

       Because an informant who gave accurate information in the past may be

presumed trustworthy, even with the informant’s criminal history included, the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ronald M. Whyte, Senior United States District Judge
for the Northern District of California, sitting by designation.
                                                                                page 2
affidavit would have supported a finding of probable cause. United States v.

Angulo-Lopez, 791 F.2d 1394, 1396–97 (9th Cir. 1986). Thus, the district court

did not err in denying Ellison’s motion to suppress physical evidence and motion

for a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978). See United

States v. Reeves, 210 F.3d 1041, 1044–45 (9th Cir. 2000); United States v. Meling,

47 F.3d 1546, 1554–56 (9th Cir. 1995).

      Ellison’s statement “should I have a lawyer,” even considered in light of his

stated desire to avoid self-incrimination, was not an unequivocal request for

counsel. See Davis v. United States, 512 U.S. 452, 461–62 (1994); United States

v. Younger, 398 F.3d 1179, 1186–88 (9th Cir. 2005). The district court did not err

in denying Ellison’s motion to suppress statements made after his arrest.


      AFFIRMED.